DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-7, and 9-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2014/0264384 to Loboda et al. cited in previous Office action (herein Loboda).  Loboda teaches forming an epitaxial silicon carbide film on silicon carbide substrates (abstract) wherein the substrate is a single-crystal 4H-SiC substrate (paragraph 0020).  Loboda teaches that the film is grown on silicon face (0001 direction) of the substrate having a 2-8 degree tilt in the <11-20> direction (paragraph 0074).  Loboda also teaches that the substrate has a diameter of from 100 to 200 mm (paragraph 0029).  Loboda teaches that the epitaxial film can be doped with nitrogen (paragraph 0074) which would give it n-type conductivity.  Loboda teaches that the film has a density of surface defects of from 0.25 to 2.0 per cm2 (paragraph 0035).  However, Loboda does not teach anything regarding the nature of the surface defects such as their density, depth, or width.
In view of Applicant’s amendments filed 16 December 2020, previous rejection of the claims under 35 U.S.C. 103 are hereby withdrawn.  Per Applicant’s clear and conspicuous statement filed 16 December 2020 (Remarks, page 10), not later than the effective filing date of the claimed invention, U.S. Pre-grant Publication 2016/0351667 to Wada et al. cited in previous Office action was commonly assigned to Sumitomo Electric Industries, Ltd.  Therefore, Wada does not qualify as prior art under 35 U.S.C. 102(a)(2) due to the 35 U.S.C. 102(b)(2)(C) exception.  See MPEP 2154.02(c).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783